Citation Nr: 1332384	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  13-10 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for chronic headaches due to an undiagnosed illness (claimed as Gulf War Syndrome).  


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran had active service in from November 2001 to March 2002, and from September 2003 to September 2004.  The Veteran is a recipient of the Combat Infantryman Badge.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Additional development is required before the issue on appeal can be adjudicated.  

In the October 2012 rating action on appeal, the RO reported that the Veteran's service treatment records dated in November 2001 through September 2004 had been reviewed.  Such records, however, are not contained within the claims file, nor are they located on Virtual VA.  Similarly, in a February 2013 statement of the case, the RO reported that the Veteran's service treatment records dated in August 2001 through August 2009 had been reviewed.  In this regard, the RO also noted that such records included the Veteran's complaints of headaches during active service.  Such records are also not contained within the claims file, nor are they located on Virtual VA.  Indeed, the record does not contain any service treatment records.  As such, the RO or AMC must attempt to locate these records, and associate them with the Veteran's claims file.  See 38 C.F.R. § 3.159 (c) (2) (2013).  
   
In addition, the Board notes that there is a question as to the length and type of service that the Veteran performed.  The Veteran's DD Form 214 indicates that  he served in the United States Army National Guard from November 2001 to March 2002, and from September 2003 to September 2004.  However, it is unclear as to whether he had additional service.  In this regard, as above, the RO reportedly reviewed the Veteran's service treatment records dated in August 2001 through August 2009, but such additional service has not been verified.   

Accordingly, the case is REMANDED for the following actions:

1.  Verify all periods of service, to include service in the United States Army National Guard, performed by the Veteran between August 2001 and August 2009.  
2.  Obtain the Veteran's service treatment records for the Veteran's complete period(s) of service.  All records that are obtained must be incorporated into the claims file. If such records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran so notified.

3.  Undertake any other development determined to be warranted, to include affording the Veteran a VA examination.

4.  If the Veteran is scheduled for another VA examination, he must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

5.  Thereafter, readjudicate the Veteran's claim, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand.  If the decision with respect to the claim remains adverse to the Veteran, he must be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


